Citation Nr: 0936179	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-06 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for scars on the face, 
currently evaluated 
10 percent disabling.

4.  Entitlement to service connection for residuals of 
concussion, including chronic sinusitis, headaches, and 
depression.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.  He was wounded in action in April 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Des Moines, Iowa in which the RO denied service connection 
for hearing loss, tinnitus, and residuals of concussion.  The 
RO also granted service connection for scars on the face and 
assigned a noncompensable [zero percent] disability rating 
therefor.  The Veteran disagreed with the RO's decision.

In a March 2008 rating decision, the RO granted an increased 
rating of 10 percent for the service-connected scars on the 
face, effective June 15, 2006.  The Veteran has not indicated 
satisfaction with this rating; thus the increased rating 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a Veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated]. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of concussion is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  
The Veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing 
loss and tinnitus.

2.  There is competent medical evidence of acoustic trauma in 
service. 

3.  The medical evidence is in equipoise as to whether the 
Veteran's currently diagnosed hearing loss and tinnitus are 
related to his military service.

4.  The medical and other evidence of record indicates that 
the Veteran currently has only one noticeable scar on his 
face measuring .1 centimeter by 2.5 centimeters, which 
demonstrates only one characteristic of disfigurement, 
depression on palpation.

 
CONCLUSIONS OF LAW

1.  Hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2008).

2.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for an increased evaluation for the service-
connected scars on the face are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
hearing loss and  tinnitus.  He is also seeking an increased 
disability rating for service-connected scars on the face.  
As was noted in the Introduction, the issue of service 
connection for residuals of a concussion is being addressed 
in the remand that follows below.      

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2008).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently being decided 
on appeal.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated in August 2006, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  The August 2006 letter was sent to the Veteran 
prior to the RO's May 2007 negative decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.

The letter further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The August 2006 VCAA letter also instructed the Veteran to 
send any evidence in his possession that pertains to his 
claim.  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that the 
RO informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the August 2006 VCAA letter.  As to elements (3) and (4), 
Dingess notice was also provided to the Veteran in the August 
2006 VCAA notice letter.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

However, with respect to appeals of initially assigned 
disability ratings such as the instant case, the additional 
notice requirements recently set forth in Vazquez-Flores do 
not apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial. See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.        Specifically, the RO has obtained 
the Veteran's service treatment records, his VA treatment 
records and his private treatment records.

The Veteran was provided with a VA audiological examination 
in October 2006, with an addendum nexus opinion provided 
during March 2007.  He was also provided with a VA 
examination in October 2006 relating to residuals from 
concussion, another relating to scars on the face during May 
2007, and another relating to the claim of increased rating 
for scars on the face during October 2007.  

In a July 2009 Informal Hearing Presentation (IHP), the 
Veteran's representative has contended that the VA 
examinations were inadequate for rating purposes and that a 
remand was needed in order to obtain additional examinations.  

The matter of the need for an additional examination 
pertaining to the claimed concussion residuals will be 
discussed in the REMAND section below. 

With regard to the October 2006 audiological examination and 
March 2007 addendum opinion, as further discussed below, the 
Board is granting service connection for hearing loss and 
tinnitus, so any alleged deficiencies in the audiological 
examination report are moot.    

As concerns the October 2007 examination relating to the 
claim of increased initial rating for scars on the face, the 
Veteran's representative contends that the examination was 
inadequate because, although the examiner noted multiple 
scars on the Veteran's face, she only described one scar in 
her report.  He also referred to the Veteran's February 2008 
statement wherein the Veteran noted that the examination 
consisted of questions and answers, but that he was not 
physically examined.  

The Board has reviewed the October 2007 scars examination 
report.  This report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  As further discussed in the decision that follows 
below, the examiner clearly considered all of the Veteran's 
scars, but found only one which was significant enough to 
describe, the others being essentially invisible.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008).  

It appears that the Veteran's representative may have been 
dissatisfied with the examination because the observations 
and conclusions of the examiner were in the Veteran's favor.  
This does not render the examination report inadequate.  
The Board declines to remand this issue on the off chance 
that another examiner would reach different conclusions.  See 
generally Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[holding that VA's duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  If the Veteran or his representative believed that 
the examination provided by VA did not accurately describe 
his scars, he was free to augment the record with any medical 
evidence of his choosing.  He did not do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).   The Veteran did not request a personal hearing with 
a Veterans Law Judge.  He has been ably represented by his 
service organization.  As noted above, his representative has 
filed argument on his behalf as recently as July 2009.    

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

Inasmuch as these two issues involve application of identical 
law to identical facts, in the interest of economy the Board 
will consider them together.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Factual background

The Board believes that a brief recapitulation of the factual 
background will aid in an understanding of its decision.

The Veteran is an 84 year old combat veteran of World War II.  
His service record shows that he was awarded the Combat 
Infantryman Badge and the Purple Heart.  His December 1945 
separation physical examination report shows that he suffered 
a bullet wound on the right side of his skull during April 
1945.  The record also shows that during July 1944 a grenade 
exploded near his head causing concussion, profuse bleeding 
from his nostrils, and multiple small shrapnel wounds to his 
face.    

The Veteran's 1945 separation physical examination shows that 
his hearing was normal pursuant to the old whisper test.  The 
record indicates that he worked in a factory from 1946 to 
1983, where he was exposed to occupational noise.  The 
reports of annual audiological examinations conducted by his 
employer from 1956 to 1983 have been obtained for the record.  
The first examination in July 1956 showed some hearing loss 
as defined in VA regulations, as follows:   





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
40
40
LEFT
20
20
5
10
45

The last hearing examination conducted by his employer in 
August 1983 showed increased hearing loss, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
40
80
85
LEFT
25
10
30
80
70

A VA compensation and pension audiometric examination 
conducted during October 2006 showed more severe hearing 
loss, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
75
85
95
LEFT
35
30
75
85
80


The October 2006 examination showed speech recognition scores 
according to the Maryland CNC test of 84 percent in the right 
ear, and 68 percent in the left ear.

The VA examiner in October 2006 diagnosed the Veteran with 
bilateral hearing loss and subjective tinnitus.

Additional medical evidence will be discussed where 
appropriate below.

Analysis

With respect to Hickson element (1), the VA examiner in 
October 2006 diagnosed the Veteran with bilateral hearing 
loss and tinnitus.  The record reveals a history of bilateral 
hearing loss meeting VA regulatory standards going back to 
July 1956.  Hickson element (1) is accordingly met.   

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury.

With respect to disease, as was noted in the factual 
background above, there is no medical evidence of hearing 
loss or tinnitus in service or within the one year 
presumptive period after service.  As noted above, the 
Veteran's December 1945 separation hearing examination 
according to the whisper test was normal.  A hearing loss 
disability according to VA standards was not shown until the 
July 1956 audiological examination by his employer.  

With respect to in-service injury, the record shows that the 
Veteran is a veteran of combat, so the presumption in 
38 U.S.C.A. § 1154(b) is applicable.  Moreover, the service 
treatment record show shrapnel injuries to the face when a 
grenade exploded near his head.  Based on this evidence, the 
Board finds that the Veteran was exposed to acoustic 
trauma/excessive levels of noise in service, thus satisfying 
Hickson element (2).  

Hickson element (3) requires evidence of a medical nexus 
between the claimed in-service injury and the current 
disability.

In this regard, the Board notes that the VA audiological 
examiner, in a March 2007 addendum opinion, stated that 
because the separation physical in December 1945 indicated 
normal hearing, it was less than likely that hearing loss was 
present at separation or within one year of separation from 
military service. 

The Board notes that the old "whisper test" used at the 
Veteran's December 1945 separation examination is currently 
viewed as unreliable.  Moreover, the VA examiner did not 
conclude that the Veteran's hearing was normal when he left 
service, only that it was "less impaired" at that time.  

Notwithstanding the conclusion of the VA examiner, the board 
believes that continuity of symptomatology after service has 
been demonstrated.  The record shows a progression of hearing 
loss beginning a short time after service, with evidence of a 
hearing disability meeting VA standards measured in 1956, 
only about 10 years after discharge.  Ongoing, progressive 
hearing loss was progressively demonstrated, with severe 
hearing loss with tinnitus diagnosed by the VA examiner in 
2006.  

Although there appears to have been significant post-service 
occupational noise exposure, in view of the acoustic trauma 
experienced by the Veteran in combat and the onset of hearing 
loss relatively soon after service, the Board concludes that 
the benefit of the doubt must be given to the Veteran as to 
this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The record shows sufficient continuity of 
symptomatology to warrant allowance of the Veteran's claim of 
entitlement to hearing loss.  

As for tinnitus, the VA examiner stated that the Veteran's 
tinnitus was secondary to the hearing loss.  Since the only 
medical evidence of record associated the tinnitus with the 
hearing loss, and given the Veteran's combat status, service 
connection is also granted for tinnitus.    

The benefits sought on appeal are accordingly allowed.  

3.  Entitlement to an increased rating for scars on the face, 
currently evaluated 10 percent disabling.     

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Since this is an 
appeal as to the initial disability rating assigned, the 
Board will apply Fenderson.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7800 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a scar of the head, face or neck) 
but also because it provides specific guidance as to how 
symptoms of this disability are to be evaluated.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7800.

Specific schedular criteria

The Veteran's service-connected scars on the face are 
currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2008) [disfigurement of the head, face, or neck].

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002, 
see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in 
October 2008.  The October 2008 revisions are applicable to 
claims for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In 
this case, the Veteran filed his claim of increase in June 
2006.  Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable.

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Analysis

Schedular rating

The Veteran suffered fine shrapnel scars on his face during 
1944 when a grenade exploded near his head.  As was noted in 
the Introduction, he was service connected for scars on his 
face by a May 2007 rating decision, with a noncompensable 
disability rating assigned .  In a March 2008 decision, he 
was granted an increased rating of 10 percent disabling.  The 
10 percent disability rating was assigned based on medical 
evidence which demonstrates one characteristic of 
disfigurement, a depressed scar.  

In order to warrant a 30 percent disability rating, there 
must be medical evidence which shows visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.

In May 2007, the Veteran reported that he could no longer see 
scarring on his face with the exception of a small scar over 
the nose between the eyes.  The VA examiner in October 2007 
noted that the had Veteran multiple small scars on his face 
which were essentially invisible and which did not cause any 
discomfort.  The only scar which was deemed by the examiner 
to be significant was the one that the Veteran had previously 
mentioned between the eyes.  

The Veteran's scar was described by the examiner as being .1 
centimeter wide and 2.5 centimeters long.  She described it 
as so thin it was difficult to distinguish where it ended and 
some furrows from facial expressions began.  The examiner 
observed no tenderness on palpation; no adherence to 
underlying tissue; no resulting limitation of motion or loss 
of function; no underlying soft tissue damage; no skin 
ulceration or breakdown over the scar; no underlying tissue 
loss; no elevation of the scar; no disfigurement of the head, 
face, or neck; color was the same as the skin; texture was 
normal; and it did not have induration or inflexibility.  The 
only disfiguring feature observed was that the scar was 
depressed.   

There is no competent medical evidence to the contrary.  The 
Veteran himself does not appear to endorse more than what he 
stated in May 2007, i.e., that the one scar was visible.  
Because only one characteristic of disfigurement has been 
shown, the criteria for a disability rating higher than 10 
percent (involving more characteristics of disfigurement) are 
not met.  The 10 percent disability rating will therefore be 
continued.  

Fenderson considerations      

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the Board finds that at no time from June 15, 
2006, the date of the Veteran's claim, to present has there 
been any appreciable worsening of symptoms associated with 
the Veteran's service-connected scars on the face.  Based on 
the record, the Board finds that a 10 percent disability 
rating was properly assigned for the entire period from June 
15, 2006, to the present.

Extraschedular consideration

The Veteran has not raised the matter of extraschedular 
consideration for the scars, and the RO has not considered a 
referral for an extraschedular rating.  See 38 C.F.R. § 
3.321(b) (2008).  Moreover, the Veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual.  Accordingly, the 
matter of entitlement to an extraschedular rating for scars 
on the face will not be considered by the Board.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].

Conclusion

For reasons and bases which have been expressed in detail 
above, the Board has concluded that the criteria for a 
disability rating in excess of the currently assigned 10 
percent rating for the Veteran's service-connected scars on 
the face have not been met. The benefits sought on appeal are 
denied.



ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased disability rating for the 
Veteran's service-connected scars on the face is denied.


REMAND

4.  Entitlement to service connection for residuals of 
concussion, including chronic sinusitis, headaches, and 
depression.

At an October 2006 VA examination, the examiner diagnosed 
grenade blast with fine shrapnel injury to the face, but no 
evidence of concussion or other residuals from this 
explosion.  [As has been discussed above, VA has granted 
service connection for facial scars.]  

In a July 2009 Informal Hearing Presentation, the Veteran's 
representative contended that the October 2006 VA examination 
relating to residuals of concussion was inadequate for rating 
purposes, and that a remand was necessary to obtain another 
examination.  The representative's reasons for requesting a 
remand for another examination included that the Veteran's VA 
claims folder was not available for the examiner to review.  
The representative contended that there was evidence of 
residuals of concussion in the form of reported chronic 
sinusitis, headaches, and depression; he cited medical 
treatise evidence to the effect that headaches and depression 
are symptoms of post-concussion syndrome; and that chronic 
sinusitis can result from trauma to the face. 

The Board agrees that a remand is needed for another 
examination to determine whether any residual disabilities in 
addition to shrapnel wounds to the face were incurred as a 
result of the in-service grenade explosion.  The claims file 
must be made available to the examiner for review.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  VBA should ask the Veteran to 
identify, and provide releases for, any 
relevant private treatment records that 
he wants VA to help him obtain.  In 
particular, the Veteran should identify 
any medical treatment he has received for 
sinusitis, headaches and depression.   
If the Veteran provides appropriate 
releases, or identifies any VA treatment, 
VBA should obtain the records identified.  
Many such medical records obtained should 
be associated with the claims file.

2.  After the above requested development 
is accomplished, VBA should schedule the 
Veteran for an examination.  The claims 
folder must be forwarded for the 
examiner's review.  The examiner should 
assess whether the Veteran has any 
current disabilities related to his World 
War II injuries [aside from facial scars, 
hearing loss and tinnitus, for which 
service connection has already been 
granted].  A report should be prepared 
and associated with the Veteran's claims 
folder. 

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of service connection 
for residuals of concussion.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).   



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


